Citation Nr: 0945475	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 
1974.  He died in April 2002.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.  

In February 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in April 2002.  The death certificate 
lists his immediate cause of death as metastatic small cell 
carcinoma of the lung.  The Veteran was not service connected 
for any disabilities during his life time.

2.  There is no evidence of record showing that the cause of 
the Veteran's death had its onset during active service or is 
related to any in-service disease or injury, to include 
exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1116, 
1310, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 
3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11. 

Generally, a veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service. 38 
U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death - e.g., when a 
causal (not just a casual) connection is shown.  38 C.F.R. § 
3.312(c).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety and finds 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  

In this case, the Veteran died in April 2002.  The death 
certificate lists the cause of death as metastatic small cell 
carcinoma of the lung.  

During the Veteran's lifetime, he was not service connected 
for any disability.  Service treatment records are negative 
for any complaints or findings of lung cancer.  The Veteran 
was not diagnosed as having carcinoma of the lung until March 
2002 when, during VA treatment, a solitary pulmonary nodule 
of the left lower lobe was discovered by x-ray that was found 
to be a significant risk of carcinoma.  The Board must note 
the lapse of many years between the Veteran's separation from 
service and the first treatment for the claimed disorders 
that caused or contributed to his death.  The long time lapse 
between service and any documented evidence of treatment can 
be considered, along with other factors, as evidence of 
whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

The appellant alleges that the Veteran's metastatic small 
cell carcinoma of the lung was caused by exposure to Agent 
Orange.  For veterans who served in Vietnam, service 
connection on a presumptive Agent Orange basis is available 
for Type II diabetes mellitus under current law.  38 U.S.C.A. 
§ 1116(a)(2)(H); 38 C.F.R. § 3.309(e).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 
1168, 1187-94 (Fed. Cir. 2008).  

However, this presumption is not available to the Veteran as 
he did not serve in Vietnam.  The Veteran's DD-214 show that 
he had active service from April 1972 to April 1974, 
including 2 years of foreign and/or sea service during this 
period.  However, the National Personnel Records Commission 
(NPRC) was unable to determine if the Veteran had in-country 
service in Vietnam.  NPRC did confirm that the Veteran served 
aboard a ship which made six trips in the official waters of 
Vietnam during the Veteran's service for not more than 15 
days each trip.  There is no evidence of record showing that 
the Veteran ever set foot in Vietnam.  The appellant's 
representative stated that the Veteran had in-country duty or 
visitation in Vietnam, but offered no evidence supporting 
this contention and the evidence does not otherwise show that 
he had such duty or visitation.  Therefore, service 
connection for cause of death on the basis of presumed 
exposure to herbicides is not warranted.

The Board acknowledges that in a July 2002 letter, Dr. I.D. 
opined that he could not rule out the "possibility" that 
the Veteran's metastatic small cell undifferentiated 
carcinoma of the lung could be related to Agent Orange 
exposure.  However, as shown above, exposure to herbicides 
has not been established.  In addition, the wording of this 
opinion is speculative and does not establish an adequate 
nexus between the disability and Agent Orange exposure.  38 
C.F.R. § 3.102.  

On the other hand, in an April 2009 VA opinion, the examiner 
opined that the Veteran's metastatic small cell carcinoma of 
the lung was found to be caused by a long history of 
cigarette smoking.  The VA examiner based this opinion on a 
careful review of the claims file in which he pointed out 
that the Veteran smoked one pack of cigarettes daily for over 
twenty years.  He explained that there were no conditions 
that suggested that the Veteran's development of lung cancer 
was related to service and he could not find any other 
factors besides cigarette smoke that led to his demise.  As 
the examiner provided rationale and cited to specific 
evidence in the file as support for his opinion and the 
opinion was based upon review of the claims file and a 
physical examination, it is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Based on the evidence, the Board must find that both service 
and post-service treatment records provide evidence against 
this claim, indicating a disorder that began years after 
service with no connection to service.  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The record does not contain a competent opinion linking the 
cause of the Veteran's death to service and the medical 
evidence of record does not otherwise demonstrate that it is 
related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
appellant's claim, and it must be denied.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected."  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).    

Because service connection was not in effect for any 
disabilities suffered by the Veteran, properly tailored 
notice need not have included the items listed in (1) and (2) 
above.  Thus, the notice was sufficient with regard to Hupp.  
The notice informed the appellant that the evidence needed to 
show that the Veteran died from a service-related injury or 
disease; notice that encompasses, in layperson's terms, the 
requirements for substantiating a claim that the veteran died 
of a condition that warranted service connection.  
Substantially compliant notice was sent in September 2002, 
August 2004 and March 2009 and the claim was readjudicated in 
a September 2009 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and obtained a medical 
opinion as to the etiology the cause of the Veteran's death.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


